Case:21-13328-MER Doc#:109 Filed:08/17/21                  Entered:08/17/21 17:18:27 Page1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

 IN RE:                                         )
                                                )             Case No. 21-13328-MER
 SUMMIT FAMILY RESTAURANTS                      )
 INC.                                           )
                                                )             Chapter 11
                                                )             Subchapter V
          Debtor.                               )

      UNOPPOSED MOTION TO CONTINUE EVIDENTIARY HEARING SET FOR
                           AUGUST 25, 2021

          The Debtor and Debtor-in-Possession, Summit Family Restaurants, Inc. (“Debtor”), by and
 through its attorneys, Kutner Brinen, P.C., moves the Court for an Order continuing the evidentiary
 hearing ser for August 25, 2021:
          1.     The Debtor filed its Voluntary Petition pursuant to Subchapter V of Chapter 11 of
 the Bankruptcy Code on April 6, 2021 in the Bankruptcy Court for the District of Arizona under
 Case Number 21-02477-BKM. On June 23, 2021, venue of the case was transferred to the
 Bankruptcy Court for the District of Colorado. The Debtor remains debtor in possession.
          2.     BSV Lamont JCRS LLC (“BSV”) filed its Motion to Allow and Compel Payment
 of Administrative Expense Claim Under 11 U.S.C. §§ 365(d)(3) and 503(b)(1). Debtor filed its
 Response in Opposition. BSV filed its reply and supplemental briefing was filed by the parties.
          3.     The Court set the matter for a one-day evidentiary hearing on August 25, 2021 at
 10:00 a.m.
          4.     Debtor has reached an agreement in principle to sell Casa Bonita. The parties are
 working to formally document the sale, at which time a sale motion will be filed with the Court.
          5.     In light of the potential sale, the Debtor and BSV have agreed to continue the
 evidentiary hearing set for August 25, 2021, and all accompanying deadlines, to a date and time to
 be determined by the Court.
          6.     Cause exists to continue the hearing as requested herein because a completed sale
 of Casa Bonita may resolve the issues between the Debtor and BSV and remove the need for a
 hearing entirely.
          7.     In light of the above, the Debtor respectfully requests the Court continue the hearing
 set for August 25, 2021, and for all other just and proper relief.
Case:21-13328-MER Doc#:109 Filed:08/17/21                Entered:08/17/21 17:18:27 Page2 of 2




        WHEREFORE, the Debtor requests the Court enter an Order continuing the evidentiary
 set for August 25, 2021 and all accompanying deadlines to a date to be determined by the Court,
 and for such further and additional relief as to the Court may appear proper.

 DATED: August 17, 2021                              Respectfully submitted,

                                                      By:/s/ Jonathan M. Dickey
                                                      Jonathan M. Dickey, #46981
                                                      KUTNER BRINEN DICKEY RILEY, P.C.
                                                      1660 Lincoln Street, Suite 1720
                                                      Denver, CO 80264
                                                      jmd@kutnerlaw.com
                                                      Telephone: 303-832-3047



                                 CERTIFICATE OF MAILING

 I do hereby certify that on the 17th day of August, 2021, a true and correct copy of the foregoing
 UNOPPOSED MOTION TO CONTINUE EVIDENTIARY HEARING SET FOR AUGUST
 25, 2021 was served by CM/ECF upon the following:



  Robert Samuel Boughner, Esq.                     Christopher C. Simpson, Trustee

  Matthew D. Skeen, Jr., Esq.                      D. Lamar Hawkins, Esq.

  Patty Chan, Esq.                                 Bradley D. Pack, Esq.

  Christopher J. Dawes, Esq.                       Patrick F. Keery, Esq.

  Heather L. Ries, Esq.


                                                     /s/ Jonathan M. Dickey
                                                     Jonathan M. Dickey
